Per Curiam:

En armonía con la facultad concedídale por el inciso (g) del artículo 2 de la Ley 43 de 14 de mayo de 1932 (Leyes de 1931-32, pág. 523)(1) el Colegio de Abogados de *906Puerto Rico radicó ante este Tribunal nna querella contra el abogado Franco T. Sánchez Ferreri. En ella se alega que el querellado ha venido ejerciendo la profesión de abogado y notario en la isla de Puerto Rico desde el día 9 de junio de 1936; que éste ha cometido irregularidades y violaciones de ley en el ejercicio activo de su profesión, ya que ha cobrado y obtenido honorarios de abogado por servicios rendidos en la presentación de reclamaciones ante la Administración de Veteranos en violación a los estatutos penales de los Estados Unidos de América, a sabiendas de que no podía cobrar los mismos; que el 10 de febrero de 1945 el querellado fué ad-mitido por la Administración de Veteranos como abogado para reclamaciones de acuerdo con la sección 102, Título 38 del Código de los Estados Unidos; que en el caso del veterano fallecido Juan Moret solicitó y contrató con la beneficiarla Tomasa Moret, el pago de la suma de $35 en relación con la preparación de ciertos impresos de seguro ante la Adminis-tración de Veteranos, a sabiendas de que no podía contratar ni cobrar más de $10 por tales servicios, y que no obstante ello amenazó a la Moret con radicar procedimientos para el pago de $25 más; que en el caso del fenecido veterano Emiliano Ramírez, el querellado solicitó y cobró la suma de $175 a la viuda de éste por la reclamación de la pensión ante dicha Administración de Veteranos, sabiendo que violaba lo dispuesto por la ley y que no podía solicitar y cobrar una suma mayor de $10; que por llenarle una solicitud al veterano Agustín Ramírez Sanabria en relación con los beneficios de la ley conocida como “Servicemen’s Readjustment Act” de 1944 solicitó de dicho veterano la suma de $50 y al rehusar -éste pagarla radicó ante la Corte Municipal de Aguadilla una denuncia bajo el artículo 470 del Código Penal, a pesar de que le constaba de propio conocimiento que no podía solicitar ni cobrar la suma de $50 por tales servicios; que las anteriores infracciones violan la sección 114 del Título 38 del Código de los Estados Unidos y envuelven, depravación moral y que los actos realizados por el querellado en relación con *907.sus gestiones como abogado constituyen menosprecio al cum--plimiento de sus deberes e implican conducta inmoral de su parte como tal abogado.
Notificado con copia de la querella, el querellado radicó p.or conducto de su abogado un escrito en que “admite todos ;y cada uno de los techos alegados en la querella.”
Provee la sección 102 del Título 38, Capítulo 2, del Código ■de los Estados Unidos en lo pertinente que “el Administra-•dor de Asuntos de Veteranos queda por la presente autori-zado, de conformidad con las reglas y reglamentos que dicte, a reconocer agentes y letrados para la preparación, presen-tación y tramitación de reclamaciones techas a tenor de los •estatutos administrados por la Administración de Vetera-nos”, y que el “pago de tales honorarios no excederá de $10 para ninguna reclamación. . . .” La sección 103 que “cual-quier persona que directa o indirectamente solicite, contrate, cobre, o reciba, o que trate de solicitar, contratar, cobrar, o recibir cualesquiera honorarios o compensación en forma dis-tinta a la provista en la sección 102 de este Título . . . 'incurrirá en delito menos grave y al ser convicta será casti-gada por cada delito con multa que no excederá de $500' o con prisión con trabajos forzados por un término que no excederá de dos años, o con ambas penas, a discreción de la corte. Y la 111 que “ningún agente, letrado o cualquier otra persona exigirá o recibirá cualquier otra compensación por sus ser-vicios en la tramitación de una solicitud de pensión que aquélla que el Administrador de Asuntos de Veteranos ordene le sea pagada, no debiendo exceder de $25; . . .”(2)
Por otra parte, la ley de 11 de marzo de 1909 (pág. 97), ■creadora de la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía, dispone en su sección 9 que “el .abogado que fuere culpable de engaño, conducta inmoral (malpractice), delito grave (felony) o delito menos grave (misde*908meanor) en conexión con el ejercicio de sn profesión o que fuere culpable de cualquier delito que implicare depravación moral, podrá ser suspendido o destituido de su profesión por la Corte Suprema de Puerto Rico . . .
Conforme dijo el Tribunal Supremo de la nación en Hines v. Stein, 298 U. S. 94, 98, “El verdadero propósito de los reglamentos sobre honorarios de personas interesadas en pensiones es proteger a los Estados Unidos y a los beneficia-rios contra la extorsión, la imposición o el fraude.” Véanse también Calhoun v. Massie, 253 U.S. 170, 173; y Hall v. Kimmer, 28 N.W. 96, 98.
Es incuestionable que el Congreso de los Estados Unidos tiene poderes constitucionales para fijar las sumas que per-sonas como las mencionadas en la querella radicada en este recurso vienen obligadas a pagar a aquéllos que preparan, presentan y tramitan las reclamaciones hechas por ellas bajo los estatutos administrados por la Administración de Veteranos. United States v. Van Leuven, 62 Fed. 52, 56.
En el caso que está ante nuestra consideración el quere-llado ha admitido haber cobrado sumas en exceso.de las fi-jadas por las secciones del Código de los Estados Unidos arriba reseñadas. El ha admitido, en su consecuencia, haber violado la ley y cometido delitos por los cuales podría ser procesado. Ha incurrido, por ende, en una infracción de la sección 9 de la ley creando la Comisión de Reputación, supra, y a virtud de la misma puede ser suspendido o destituido de su profesión por esta Corte.
Siendo ello así, procede dictarse sentencia declarando con lugar la querella y ordenando la separación del querellado del ejercicio de la abogacía y del notariado.

 El artículo 2, inciso (g) de la Ley 43 de 1932 reza en lo pertinente así:
“El Colegio de Abogados de Puerto Rico tendrá facultad:
“ (g) Para recibir e investigar las quejas que se formulen respecto a la conducta de los miembros en ejercicio de la profesión, pudiendo remitirlas a la Junta de Directores para que actúen, y después de una vista preliminar en la ■que se dará oportunidad al interesado, si encontrara causa fundada instituir el •correspondiente procedimiento de destitución {disbarment) ante la Corte Su-prema de Puerto Rico. ’ ’


 Las secciones 102, 103 y 111 pueden hallarse en 36-38 U.S.C.A., págs. 1151-103.